Exhibit 99.2 Third Quarter 2009 Report November 10, 2009 PROFILE Northcore Technologies Inc. (“Northcore” or the “Company”) provides a Working Capital Engine™ that helps organizations source, manage, appraise and sell their capital equipment.Our integrated software solutions and support services are designed for organizations in the financial services, manufacturing, oil and gas, and government sectors to: • Streamline the sourcing and procurement of critical assets, while reducing purchasing costs; • Track the location of assets to support improved asset utilization and redeployment of idle equipment; • Manage the appraisal of used equipment more effectively, resulting in a better understanding of fair market values; and • Accelerate the sale of surplus assets while generating higher yields. Northcore owns 50 percent of GE Asset Manager, LLC (also referred to as “GE Asset Manager”), a joint business venture with GE Capital Corporation, through its business division GE Commercial Finance, Capital Solutions (“GE Commercial Finance”).Together, the companies work with leading organizations around the world to help them liberate more capital value from their assets. Northcore also owns a 40 percent interest in Southcore Technologies Ltd., a strategic partnership with the Pan Pacific Group International Ltd. (“Pan Pacific”).Through this collaboration, Pan Pacific markets Northcore’s proven suite of online products to its broad international business network and connects certain assets of Pan Pacific, on an exclusive basis, with enabling technologies from Northcore. Northcore’s shares trade on both the Toronto Stock Exchange (TSX: NTI) and the OTC Bulletin Board (OTCBB: NTLNF). Additional information about Northcore can be obtained at www.northcore.com. LETTER TO OUR SHAREHOLDERS Dear Shareholders, In the third quarter of 2009, Northcore continued to strengthen both its balance sheet and its sales channels.During this period, the Company raised $495,000 of incremental funding through an equity private placement and retired an additional $596,000 of debt through conversions of debentures into equity.A ‘liberate your working capital’ sales campaign was initiated in North America and Northcore’s Working Capital Engine™ product suite was introduced into the Caribbean market through the Southcore Technologies joint venture.In addition, new business was contracted through GE Asset Manager, Northcore’s long standing joint venture with GE Commercial Finance. Efforts year-to-date have been directed towards building the foundation for growth.The Company’s total liabilities have been reduced by 46 percent since the start of the year.This percentage was further improved to 57 percent based on a series of debt to equity conversions subsequent to the quarter.
